DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 9/13/2022, is acknowledged. Claims 7 – 8, 25, and 27 are amended. Claims 7 – 20 and 25 – 28 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant, although it is noted that the entered amendment raises new issues which are explained in this correspondence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 – 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 25 and 27, the claims each recite “wherein in the heat treatment of the shaft material, all of the plural tempering occurs after all marquenching of the shaft material has occurred”. It is noted that the step of “marquenching” has not been noted as a required process step in the claimed method, and as such the limitation lacks antecedent basis. To overcome the rejection, the Examiner respectfully requests Applicant add the corresponding marquenching step to independent claims 7 and 8 to provide the limitation with proper antecedent basis.
Claims 26 and 28 are rejected for their dependence on claims 25 and 27, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.










Claims 7 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0300168 (“Ishikura”; of record) in view of “Understanding the Peening Time Paradox”, 2014. The Shot Peener, Spring 2014, pp 10-14 (“Cammett”; of record), US 5205145 (“Ishino”; of record), and “How Does Twice-Tempered Steel Work?”, 2014. Seattle Post-Intelligencer (“Moore”), as evidenced by “Conversion Chart of Vickers Hardness (HV) to Rockwell C (HRC)”, 2001. Taylor Special Steels (“Taylor Special Steels”) and “Martensite Formation in Conventional and Isothermal Tension of 304 Austenitic Stainless Steel Measured by X-ray Diffraction”, 2014. Metallurgical and Materials Transactions A, Vol 45A, pp 4891-4896 (“Moser”; of record).
Regarding claim 7, Ishikura teaches a method for processing a steel article ([0001]; [0013]), the method consisting of: conducting heat treatment on a steel article comprising SCM420H steel (Table 1 – major alloying element is Cr, thus it is a “chrome steel”) by carburizing one time ([0014]; [0032]; [0044]), quenching ([0035]; [0038]; [0045]), and tempering ([0014]; [0038]); and conducting shot peening on the article after the heat treatment, wherein the shot peening is conducted by firing shot with a particle size of 0.6 mm (Table 2, No 6) and a Vickers hardness of 950 HV [equal to ~65 HRC] (Table 2, No 6) at a jet pressure of 0.5 MPa (Table 2, No 6) for an amount of time such that coverage is 300% ([0059]). It is noted that the shot peening particle size taught by the example of Ishikura (0.6 mm) falls within the claimed range of “not less than 0.6 mm and not more than 0.8 mm”.
Ishikura does not teach that the shot peening step is repeated. Thus, it is presumably completed only once, thereby satisfying the claim limitation.
Regarding the hardness of the shaft material after heat treatment and thus immediately prior to conducting shot peening, it is noted that Ishikura teaches that the hardness of the processed steel – that is, the state of the steel subsequent to the carburization, quenching, and tempering cycle – must be 750 HV or more ([0022]). It is noted that a Vickers hardness of 750 HV is equivalent to a Rockwell C hardness of 60.5 HRC (Taylor Special Steels Conversion Chart). Thus, Ishikura teaches that the hardness of the processed steel must be 60.5 HRC or greater.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the required hardness of the shaft material after heat treatment and prior to shot peening taught by Ishikura (750 HV [60.5 HRC] or more) overlaps with the claimed hardness range of 59-62 HRC.
Cammett teaches that coverage is dependent on shot peening exposure time (P 14, Coverage, L 14-18). Cammett also teaches that a coverage of ~100% takes 4 minutes to achieve when shot peening almen strips, and establishes that an increase in exposure time leads to an increase in coverage (Fig 2. Coverage Curve). Thus, it can be assumed that the exposure time required to achieve the 300% coverage taught by Ishikura is greater than 5 minutes, and thus meets the claimed requirement of not less than 2 minutes.
Ishikura does not explicitly teach that the produced article is a magnetostrictive torque sensor shaft mounting a sensor portion of a magnetostrictive torque sensor.
Ishino teaches a method of producing torque sensor shafts (1: 12-16), which comprises the steps of carburizing (2: 64) and shot peening (2: 62), similar to the method taught by Ishikura. Further, Ishino teaches that these processing steps, shot peening in particular, includes improvement in the process of surface magnetization and intensification of the magnetic anisotropy of the sensor, which results in reduced hysteresis and improved sensor sensitivity (1: 57-68).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ishino into Ishikura, and use the general method for processing an article taught by Ishikura to specifically manufacture a magnetostrictive torque sensor shaft. The processing method is well adapted for manufacture of such an article, as the step of shot peening improves surface magnetization and intensifies magnetic anisotropy of the sensor, which results in reduced hysteresis and improved sensor sensitivity.
Ishikura does not explicitly teach that tempering is completed a plurality of times – that is, that tempering is a multi-stage treatment.
Moore teaches that by tempering a steel product more than once, the ductile-brittle transition temperature of the steel is reduced compared to steel that is tempered only once, thereby lowering the temperature at which steel will fracture instead of absorbing an impact (Par 3, Ductile Brittle Transition Temperature). Moore also teaches that by tempering at a slightly lower temperature during the second tempering cycle, the strength of the steel may be increased (Par 2, Twice-Tempering Benefits).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Moore and temper a second time, at a temperature slightly lower than the first tempering temperature. Such a second tempering operation may result in increased strength of the steel, as well as a lowered ductile-brittle transition temperature of the steel, thereby lowering the temperature at which steel will fracture instead of absorbing an impact.
The Examiner notes that a second tempering cycle as taught by modified Ishikura meets the claimed requirement of tempering “for plural times”.
Ishikura does not explicitly teach that peak values of martensite in the shaft material with a Miller index of (200) and martensite in the shaft material with a Miller index of (211) after shot peening are not less than 1.15 times peak values of martensite in the shaft material with a Miller index of (200) and martensite in the shaft material with a Miller index of (211) before conducting shot peening. However, it is known in the art that the peak values of martensite with a Miller index of (200) and martensite with a Miller index of (211) correlate with the total volumetric amount of α’-martensite (Moser: Figs. 2a-2b, Fig. 2a has much greater BCC200 [martensite with Miller index of (200)] and BCC211 [martensite with Miller index of (211)] peaks than Fig. 2b, and has a correspondingly higher volumetric fraction of martensite. See also S II-C, Par 4-5 of Moser). Additionally, Ishino teaches that the application of shot peening martensitizes residual austenite in the outermost surface layer of the carburized magnetostrictive torque sensor shaft (2: 62-65). Further, Ishino teaches that this conversion of nonmagnetic residual austenite to ferromagnetic martensite gives the additional advantages of reducing hysteresis (2: 54-58) and increasing the sensitivity (3: 10-12).
	Further, Ishino teaches that hysteresis error is reduced as shot peening coverage increases (Fig. 10). It has already been established that shot peening coverage is dependent on exposure time (Cammett: P 14, Coverage, L 14-18). Thus, the conclusion can be drawn that as shot peening time increases, coverage increases, leading to a decrease in hysteresis error, which has been linked to the conversion of nonmagnetic austenite to ferromagnetic martensite during the shot peening process.
	It would have been obvious to an ordinarily skilled artisan at the time of filing to adjust the shot peening exposure time in order to increase the ratio of ferromagnetic martensite to nonmagnetic austenite present on the surface of the shot-peened magnetostrictive torque sensor shaft. The conversion of nonmagnetic residual austenite to ferromagnetic martensite gives the additional advantages of reducing hysteresis and increasing the sensitivity of the shaft. Further, this adjustment would correlate to an increase in the peak value of martensite with a Miller index of (200) and martensite with a Miller index of (211), as evidenced by the teachings of Moser. Such an increase in peak values renders the claimed “not less than 1.15 times peak values… before conducting shot peening” obvious, absent a showing of criticality or unexpected results.
Regarding hysteresis error of the obtained magnetostrictive torque sensor, the Examiner asserts that hysteresis error of the obtained magnetostrictive torque sensor is a result of the actionable steps of the production method, and is discussed as such in the instant specification. That is, the instant specification discloses that the hysteresis error range is obtained by conducting the shot peening step at a jet pressure of not less than 0.4 MPa and less than 0.55 MPa for an exposure time of not less than 5 minutes, or at a jet pressure of not less than 0.55 MPa for an exposure time of not less than 2 minutes (Instant Application: P 11, L 4-7). Indeed, Ishino also teaches that shot peening results in a decrease in hysteresis, as well as an increase in sensitivity (3:50-52). As Ishikura in view of Cammett and Ishino teaches within the claimed limitations in regards to jet pressure and exposure time as discussed previously in the rejection, an ordinarily skilled artisan would have expected that the prior art combination of Ishikura in view of Cammett and Ishino would also result in the same hysteresis error, across a temperature range of -40°C to 150°C, as claimed, or a range thereof to render the claimed hysteresis error of the magnetostrictive torque sensor obvious due to an overlapping range.

Regarding claim 8, Ishikura teaches a method for processing a steel article ([0001]; [0013]), the method comprising: conducting heat treatment on a steel article comprising SCM420H steel (Table 1 – major alloying element is Cr, thus it is a “chrome steel”) by carburizing ([0014]; [0032]; [0044]), quenching ([0035]; [0038]; [0045]), and tempering ([0014]; [0038]); and conducting shot peening on the article after the heat treatment, wherein the shot peening is conducted by firing shot with a particle size of 0.6 mm (Table 2, No 6) and a Vickers hardness of 950 HV [equal to ~65 HRC] (Table 2, No 6) at a jet pressure of 0.5 MPa (Table 2, No 6) for an amount of time such that coverage is 300% ([0059]). It is noted that the shot peening particle size taught by the example of Ishikura (0.6 mm) falls within the claimed range of “not less than 0.6 mm and not more than 0.8 mm”.
Ishikura does not teach that the shot peening step is repeated. Thus, it is presumably completed only once, thereby satisfying the claim limitation.
Regarding the hardness of the shaft material after heat treatment and thus immediately prior to conducting shot peening, it is noted that Ishikura teaches that the hardness of the processed steel – that is, the state of the steel subsequent to the carburization, quenching, and tempering cycle – must be 750 HV or more ([0022]). It is noted that a Vickers hardness of 750 HV is equivalent to a Rockwell C hardness of 60.5 HRC (Taylor Special Steels Conversion Chart). Thus, Ishikura teaches that the hardness of the processed steel must be 60.5 HRC or greater.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the required hardness of the shaft material after heat treatment and prior to shot peening taught by Ishikura (750 HV [60.5 HRC] or more) overlaps with the claimed hardness range of 59-62 HRC.
Cammett teaches that coverage is dependent on shot peening exposure time (P 14, Coverage, L 14-18). Cammett also teaches that a coverage of ~100% takes 4 minutes to achieve when shot peening almen strips, and establishes that an increase in exposure time leads to an increase in coverage (Fig 2. Coverage Curve). Thus, it can be assumed that the exposure time required to achieve the 300% coverage taught by Ishikura is greater than 5 minutes, and thus meets the claimed requirement of not less than 2 minutes.
Ishikura does not explicitly teach that the produced article is a magnetostrictive torque sensor shaft mounting a sensor portion of a magnetostrictive torque sensor.
Ishino teaches a method of producing torque sensor shafts (1: 12-16), which comprises the steps of carburizing (2: 64) and shot peening (2: 62), similar to the method taught by Ishikura. Further, Ishino teaches that these processing steps, shot peening in particular, includes improvement in the process of surface magnetization and intensification of the magnetic anisotropy of the sensor, which results in reduced hysteresis and improved sensor sensitivity (1: 57-68).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ishino into Ishikura, and use the general method for processing an article taught by Ishikura to specifically manufacture a magnetostrictive torque sensor shaft. The processing method is well adapted for manufacture of such an article, as the step of shot peening improves surface magnetization and intensifies magnetic anisotropy of the sensor, which results in reduced hysteresis and improved sensor sensitivity.
Ishikura does not explicitly teach that tempering is completed a plurality of times – that is, that tempering is a multi-stage treatment.
Moore teaches that by tempering a steel product more than once, the ductile-brittle transition temperature of the steel is reduced compared to steel that is tempered only once, thereby lowering the temperature at which steel will fracture instead of absorbing an impact (Par 3, Ductile Brittle Transition Temperature). Moore also teaches that by tempering at a slightly lower temperature during the second tempering cycle, the strength of the steel may be increased (Par 2, Twice-Tempering Benefits).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Moore and temper a second time, at a temperature slightly lower than the first tempering temperature. Such a second tempering operation may result in increased strength of the steel, as well as a lowered ductile-brittle transition temperature of the steel, thereby lowering the temperature at which steel will fracture instead of absorbing an impact.
The Examiner notes that a second tempering cycle as taught by modified Ishikura meets the claimed requirement of tempering “for plural times”.
Ishikura does not explicitly teach that the shot peening is conducted until a peak value of martensite in the shaft material with a Miller index of (200) is greater than a peak value of austenite in the shaft material with a Miller index of (200), and wherein before the shot peening is conducted, the peak value of martensite in the shaft material with a Miller index of (200) is smaller than the peak value of austenite in the shaft material with a Miller index of (200). Additionally, Ishikura does not explicitly teach that peak values of martensite in the shaft material with a Miller index of (200) and martensite in the shaft material with a Miller index of (211) after shot peening are not less than 1.15 times peak values of martensite in the shaft material with a Miller index of (200) and martensite in the shaft material with a Miller index of (211) before conducting shot peening.
The instant specification discloses that the peak values of martensite and austenite with a Miller index of (200) are obtained via an X-ray diffraction test (Instant Application: P 12, L 15 – P 14, L 2). X-ray diffraction has been used in the art to measure the relative amount of phases in steel (Moser: S I, Par 3, L 8-10). Further, a greater peak size of BCC phase, or martensite, than FCC phase, or austenite, indicates that the structure of the steel is primarily martensitic, with the reverse being true as well (Moser: S II-C, Par 3-4; Figs. 2a-2c, FCC200 & BCC200). Additionally, it is known in the art that the peak values of martensite with a Miller index of (200) and martensite with a Miller index of (211) correlate with the total volumetric amount of α’-martensite (Moser: Figs. 2a-2b, Fig. 2a has much greater BCC200 [martensite with Miller index of (200)] and BCC211 [martensite with Miller index of (211)] peaks than Fig. 2b, and has a correspondingly higher volumetric fraction of martensite. See also S II-C, Par 4-5 of Moser).
As Ishikura teaches the steps of carburizing, quenching, and tempering a shaft material prior to shot peening as is claimed by the instant claim, it would be expected that the peak value of martensite in the shaft material with a Miller index of (200) and the peak value of austenite in the shaft material with a Miller index of (200) would be at comparable levels to that of the instant invention prior to shot peening.
	Ishino teaches that the application of shot peening martensitizes residual austenite in the outermost surface layer of the carburized magnetostrictive torque sensor shaft (2: 62-65). Further, Ishino teaches that this conversion of nonmagnetic residual austenite to ferromagnetic martensite gives the additional advantages of reducing hysteresis (2: 54-58) and increasing the sensitivity (3: 10-12).
	Further, Ishino teaches that hysteresis error is reduced as shot peening coverage increases (Fig. 10). It has already been established that shot peening coverage is dependent on exposure time (Cammett: P 14, Coverage, L 14-18). Thus, the conclusion can be drawn that as shot peening time increases, coverage increases, leading to a decrease in hysteresis error, which has been linked to the conversion of nonmagnetic austenite to ferromagnetic martensite during the shot peening process.
	It would have been obvious to an ordinarily skilled artisan at the time of filing to adjust the shot peening exposure time in order to increase the ratio of ferromagnetic martensite to nonmagnetic austenite present on the surface of the magnetostrictive torque sensor shaft. The conversion of nonmagnetic residual austenite to ferromagnetic martensite gives the additional advantages of reducing hysteresis and increasing the sensitivity of the shaft. Further, this adjustment would correlate to an increase in the peak values of martensite with a Miller index of (200) and martensite with a Miller index of (211), and a decrease in the peak value of austenite with a Miller index of (200), as evidenced by the teachings of Moser. Such an increase in peak values renders the claimed “not less than 1.15 times peak values… before conducting shot peening” obvious, absent a showing of criticality or unexpected results.
Regarding hysteresis error of the obtained magnetostrictive torque sensor, the Examiner asserts that hysteresis error of the obtained magnetostrictive torque sensor is a result of the actionable steps of the production method, and is discussed as such in the instant specification. That is, the instant specification discloses that the hysteresis error range is obtained by conducting the shot peening step at a jet pressure of not less than 0.4 MPa and less than 0.55 MPa for an exposure time of not less than 5 minutes, or at a jet pressure of not less than 0.55 MPa for an exposure time of not less than 2 minutes (Instant Application: P 11, L 4-7). Indeed, Ishino also teaches that shot peening results in a decrease in hysteresis, as well as an increase in sensitivity (3:50-52). As Ishikura in view of Cammett and Ishino teaches within the claimed limitations in regards to jet pressure and exposure time as discussed previously in the rejection, an ordinarily skilled artisan would have expected that the prior art combination of Ishikura in view of Cammett and Ishino would also result in the same hysteresis error, across a temperature range of -40°C to 150°C, as claimed, or a range thereof to render the claimed hysteresis error of the magnetostrictive torque sensor obvious due to an overlapping range.

Regarding claims 9 and 15, Ishikura teaches that the steel article is made of SCM420H steel having less than 0.25 mass% Ni (Table 1).
Regarding claims 10 and 16, Ishikura teaches that shot peening is done at a pressure of 0.4-0.6 MPa ([0046]), and shot peening is done for an amount of time such that that the coverage of the surface by the shot peening is 300% ([0059]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the pressure range taught by Ishikura (0.4-0.6 MPa) overlaps with that of the instant claim (not less than 0.4 MPA and less than 0.55 MPa or not less than 0.55 MPa).
Cammett teaches that coverage is dependent on shot peening exposure time (P 14, Coverage, L 14-18). Cammett also teaches that a coverage of ~100% takes about 5 minutes to achieve when shot peening almen strips, and establishes that an increase in exposure time leads to an increase in coverage (Fig 2. Coverage Curve). Thus, it can be assumed that the exposure time required to achieve the 300% coverage taught by Ishikura is greater than 5 minutes, and thus meets the claimed requirement of not less than 2 minutes and the alternative claimed requirement of not less than 5 minutes.
Regarding claims 11 and 17, Ishikura teaches that shot peening is done at a pressure of 0.4-0.6 MPa ([0046]), and shot peening is done for an amount of time such that that the coverage of the surface by the shot peening is 300% ([0059]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the pressure range taught by Ishikura (0.4-0.6 MPa) overlaps with that of the instant claim (not less than 0.4 MPA and less than 0.55 MPa or not less than 0.55 MPa).
Further Cammett teaches that coverage is dependent on shot peening exposure time (P 14, Coverage, L 14-18). Cammett also teaches that a coverage of ~100% takes about 5 minutes to achieve when shot peening almen strips, and establishes that an increase in exposure time leads to an increase in coverage (Fig 2. Coverage Curve). Thus, it can be assumed that the exposure time required to achieve the 300% coverage taught by Ishikura is greater than 5 minutes, and thus meets the claimed requirement of not less than 2 minutes, and potentially corresponds to an amount of time which exceeds even the alternatively claimed not less than 10 minutes.
Regarding claims 12 and 18, Ishikura teaches that shot peening is done at a pressure of 0.4-0.6 MPa ([0046]), and shot peening is done for an amount of time such that that the coverage of the surface by the shot peening is 300% ([0059]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the pressure range taught by Ishikura (0.4-0.6 MPa) overlaps with that of the instant claim (not less than 0.55 MPa).
Further, Cammett teaches that coverage is dependent on shot peening exposure time (P 14, Coverage, L 14-18). Cammett also teaches that a coverage of ~100% takes about 5 minutes to achieve when shot peening almen strips, and establishes that an increase in exposure time leads to an increase in coverage (Fig 2. Coverage Curve). Thus, it can be assumed that the exposure time required to achieve the 300% coverage taught by Ishikura is greater than 5 minutes, and thus meets the claimed requirement of not less than 2 minutes.
Regarding claims 13 and 19, Ishikura teaches that the steel article is made of SCM420H steel (Table 1 – major alloying element is Cr, thus it is a “chrome steel”).
Regarding claims 14 and 20, Ishikura teaches that the heat treatment is conducted so that the article after the heat treatment has a Vickers hardness of 791 HV [equal to ~61.5 HRC] (Table 2, No 6).

Claims 25 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0300168 (“Ishikura”; of record) in view of “Understanding the Peening Time Paradox”, 2014. The Shot Peener, Spring 2014, pp 10-14 (“Cammett”; of record), US 5205145 (“Ishino”; of record), and “How Does Twice-Tempered Steel Work?”, 2014. Seattle Post-Intelligencer (“Moore”; of record), as evidenced by “Conversion Chart of Vickers Hardness (HV) to Rockwell C (HRC)”, 2001. Taylor Special Steels (“Taylor Special Steels”) and “Martensite Formation in Conventional and Isothermal Tension of 304 Austenitic Stainless Steel Measured by X-ray Diffraction”, 2014. Metallurgical and Materials Transactions A, Vol 45A, pp 4891-4896 (“Moser”; of record) as applied to claims 7 (re: claims 25 and 26) and 8 (re: claims 27 and 28), and further in view of US 2011/0024003 (“Vartanov”).
Regarding claims 25 and 27, as discussed previously, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Moore and temper a second time, at a temperature slightly lower than the first tempering temperature. Such a second tempering operation may result in increased strength of the steel, as well as a lowered ductile-brittle transition temperature of the steel, thereby lowering the temperature at which steel will fracture instead of absorbing an impact.
The Examiner asserts that as no additional quenching processes have been incorporated, the only “quenching” that occurs in modified Ishikura is the quenching taught at [0035], [0038], and [0045], which occurs before tempering. Thus, all of the plural tempering occurs after all quenching of the material has occurred.
Modified Ishikura does not explicitly teach that quenching is marquenching, or that any marquenching processes are conducted.
Vartanov teaches a quenched and tempered high strength, corrosion resistant steel (Title). Vartanov teaches that in processing the steel, marquenching can be applied to increase toughness and ductility of the processed steel ([0066], L 1-2).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Vartanov and conduct marquenching during the quenching operation of the steel. Marquenching may advantageously improve both the toughness and ductility of the processed steel.
Regarding claims 26 and 28, Ishikura teaches numerous examples of tempering temperatures, which in inventive examples range from 140-180 °C (see Table 2). 
Further, as discussed previously, it appears to be advantageous to conduct a second tempering at a temperature which is lower than the temperature of the first tempering operation, as suggested by Moore. Thus, an ordinarily skilled artisan would have been motivated to conduct second tempering at a temperature less than 180 °C. In such a case, modified Ishikura satisfies the claimed requirement that all of the plural tempering is performed at about 180 °C or less.

Response to Arguments

Applicant’s remarks filed 9/13/2022 are acknowledged and have been fully considered. Applicant’s argument with respect to the now-withdrawn rejections under 35 USC 112(b) is found to be persuasive, but entry of the amendment to dependent claims 25 and 27 has raised new issues, specifically pertaining to a lack of antecedent basis.
Regarding the prior art rejections of record, Applicant has argued that the entered amendments to independent claims 7 and 8 overcome the rejections of record, as it is argued that none of the cited references disclose or suggest a magnetostrictive torque sensor shaft having an HRC within the defined range.
The Examiner respectfully finds this argument to be unpersuasive. As previously discussed in the rejection of claims 7 and 8, Ishikura teaches that the hardness of the processed steel – that is, the state of the steel subsequent to the carburization, quenching, and tempering cycle – must be 750 HV or more ([0022]). It is noted that a Vickers hardness of 750 HV is equivalent to a Rockwell C hardness of 60.5 HRC (Taylor Special Steels Conversion Chart). Thus, Ishikura teaches that the hardness of the processed steel must be 60.5 HRC or greater, a range which overlaps the claimed range of 59-62 HRC. 
Further, regarding Applicant’s argument that the claimed hardness range is an important material property, such an argument appears to be analogous to an argument of criticality or unexpected results. It is noted that the arguments made by counsel, with regards to unexpected results, cannot take the place of evidence in the record (MPEP 716.01(c)). As no evidence has been presented to support the argument, it is not found to be persuasive at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735